Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email dated 06 July 2022 by Applicant’s Attorney Fusheng Xu. 

The application has been amended as follows: 
	Claims: 
	Claim 1, lines 10-12, “the pressurization member is then made to stand still until the pressure load is constant as a value smaller than the target load, and, once the pressure load is constant, the pressurization member is moved away” has been changed to -- the pressurization member is then made to stand still until the pressure load is reduced and becomes constant as a value smaller than the target load, and, once the pressure load is constant, the pressurization member is moved away --

	Claim 3, lines 2-3, “temperature is temperature equal to or higher than temperature of the rotary electric machine” has been changed to -- temperature is a temperature equal to or higher than the temperature of the rotary electric machine --

	Claim 4, line 8, “laminated direction” has been changed to -- lamination direction --

Claim 4, lines 22-23, “the pressurization member is then made to stand still until the pressure load is constant as a value smaller than the target load,” has been changed to -- the pressurization member is then made to stand still until the pressure load is reduced and becomes constant as a value smaller than the target load, --

Reasons for Allowance
Claims 1-4 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 4 of the response filed on 29 April 2022 reviewed carefully and the amendments of the claims 1-2 and 4 dated 29 April 2022 along with the examiner’s amendment would overcome the claim objections and claim rejections based on 35 USC §112 and 35 USC §103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claims 1 and 4 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

Regarding claims 1 and 4, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a manufacturing method and a device  for a rotary electric machine core comprising a pressurization step in a state where the laminated body is heated to the target temperature, the laminated body is pressed by a pressurization member in a lamination direction until a pressure load reaches a target load that is higher than a specified fastening load, the pressurization member is then made to stand still until the pressure load is reduced and becomes constant as a value smaller than the target load, and, once the pressure load is constant, the pressurization member is moved away from the laminated body so that the pressurization is stopped.

Prior art of record Piascik (US 20160226323) teaches a laminated stator core coated with inorganic dielectric particles and the core is fired at a temperature equal to or greater than the softening point of the inorganic dielectric particles at a compressive pressure load. Piascik fails to teach the laminated body pressed by a pressurization member until a pressure load reaches a target load higher than a specified fastening load, the pressurization member is then made to stand still until the pressure load is reduced and becomes constant smaller than the target load or a fastening step in which the laminated body are fastened by a fastening part.

Prior art of record Fukushima (US 20180233993) teaches a motor having a stator, a rotor and sensors for detecting the operating state of the motor. Fukushima does not teach laminated body heated and pressed by a pressurization member and the pressurization member is then made to stand still until the pressure load is reduced and becomes constant as a value smaller than the target load. 

Prior art of record Peruzzi (US 0130248100) teaches a laminated core coated with adhesive and are joined together using a heating press and curing the adhesive under pressure. However, Peruzzi fails to teach a pressurization step in which the pressure is made to stand still until the pressure load is reduced and becomes constant as a value smaller than the target value. 

Prior art of record Harada (JP 2013123301) teaches laminated core having uniformly maintained thickness by a fastening process in which, a fastening member is applied after applying a pressure which is smaller than the fastening length and the pressure is released after the fastening member is attached. However, Harada fails to teach a heating step in which the laminated body is heated to a specified target temperature or in the pressurization step, pressurizing the core until a pressure load reaches a target load higher than a specified fastening load, and the pressurization member is then made to stand still until the pressure load is reduced and becomes constant, smaller than the target load. 

Chen (CN 206756345) teaches a stator core manufacturing method in which a pressure monitoring structure that monitors lamination pressure. Amano (US 20180166214) teaches a laminated core in which a temperature sensor monitors the temperature of the laminated body while manufacturing. Both Chen and Amano are silent on pressurizing the core until a pressure load reaches a target load higher than a specified fastening load, or the pressurization member is then made to stand still until the pressure load is reduced and becomes constant as a value smaller than the target value. 

Therefore, claims 1 and 4 are allowed and claims 2-3 are allowed as they inherit all the limitations of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729